OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee to dismiss the appeal and affirm the judgment for the reason that the defendant-appellant has failed to file a bill of exceptions.
This Court has repeatedly held that where an error complained of is exemplified by the transcript of the docket and journal entries, a bill *38of exceptions is not essential to review. Hoffman Candy Co. v. Dept. of Liquor Control, 56 Abs 257, 91 N. E. (2d) 804; Cleveland Building Laborers’ Union v. Board of Liquor Control, 59 Abs 161, 98 N. E. (2d) 328; Harlem Billiard and Meeting Club v. Board of Liquor Control, 62 Abs 355, 107 N. E. (2d) 219. The second and third assignments of error involve a legal question which is raised by the judgment entry.
The principal question briefed: Whether the evidence taken before an administrative board must be put in the form of a bill of exceptions, in an appeal from the Common Pleas Court to the Court of Appeals, need not be and therefore is not decided.
Motion to dismiss overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.